Citation Nr: 1019612	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-13 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

What evaluation is warranted from February 26, 2008 for a 
chronic lumbar strain with degenerative disc disease at L5-
S1?	


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which, in pertinent part granted 
service connection and an initial 10 percent rating for a 
chronic lumbar strain, effective from February 25, 2005.  In 
October 2006, the claims files were transferred to the 
Milwaukee, Wisconsin RO.

Following appellate review in February 2009, the Board denied 
entitlement to an initial evaluation in excess of 10 percent 
for a chronic lumbar strain from February 25, 2005 to 
November 5, 2008.  The issue of entitlement to an initial 
evaluation in excess of 10 percent for a chronic lumbar 
strain from November 6, 2008 was remanded for further 
development.  

In a January 2010 rating decision, the RO reclassified the 
disorder as a chronic lumbar strain with degenerative disc 
disease at L5-S1, and assigned a 20 percent evaluation 
effective February 26, 2008.  Thus, in light of the expansive 
grant of service connection, an effective date of February 
26, 2008 is reflected in the title page.  The claim of 
entitlement to an increased rating remains in controversy 
because the rating is less than the maximum available benefit 
awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

With regard to the claim of entitlement to an initial 
compensable evaluation for a herniorrhaphy and 
varicocelectomy scar, an October 2007 rating decision granted 
service connection for the scar and assigned a noncompensable 
evaluation.  Thereafter, a notice of disagreement was 
received in October 2007.  By February 2009, VA had yet to 
issue a statement of the case on that issue.  Hence, the 
Board was obligated to remand the issue.  Manlincon v. West, 
12 Vet. App. 238 (1999).  While a statement of the case was 
issued in March 2009, the Veteran did not perfect an appeal.  
Thus, the Board is without jurisdiction to review that claim.  
38 U.S.C.A. § 7105 (West 2002).


FINDING OF FACT

Since February 26, 2008, the Veteran's lumbar spine 
disability has not been manifested by forward thoracolumbar 
flexion to 30 degrees or less, by favorable ankylosis of the 
entire thoracolumbar spine, by any incapacitating episodes of 
intervertebral disc syndrome, or by separately ratable 
neurological manifestations.


CONCLUSION OF LAW

Since February 26, 2008, the criteria for the assignment of a 
rating in excess of 20 percent for a chronic lumbar strain 
with degenerative disc disease at L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned for 
the lumbar disability the notice requirements of 38 U.S.C.A. 
§ 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
The Veteran was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting her that reasonably 
affects the fairness of this adjudication.  38 C.F.R. § 
3.159(c).

Increased Rating Claim

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Following VA examination in April 2009, the examiner noted 
that radiographic imaging studies demonstrated significant 
findings in L5-S1 consistent with degenerative disc 
disease/intravertebral disc disorder.  Based on a review of 
the claims folder, the Veteran's reported history and 
physical examination, the examiner concluded that the 
degenerative disc disease was as likely as not due to his 
military service.  In a December 2009 addendum, the VA 
examiner confirmed his prior conclusion that the Veteran's 
degenerative disc disease was related to his military 
service.       

In a January 2010 rating decision, the RO determined that 
service connection for degenerative disc disease at L5-S1 had 
been established and assigned a 20 percent evaluation from 
February 26, 2008.  The lumbar spine disability is evaluated 
under Diagnostic Code 5237 which pertains to lumbosacral 
strain.  

Disabilities of the spine, such as lumbosacral strain, are to 
be rated pursuant to the General Rating Formula for Diseases 
and Injuries of the Spine.  A 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine not greater 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less, or when there is favorable 
ankylosis of the entire thoracolumbar spine.  

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  Id., Note 
(1).  

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees; extension is zero to 30 degrees; 
left and right lateral flexion are zero to 30 degrees; and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V (2009).

As the medical evidence shows that the Veteran has service-
connected degenerative disc disease at L5-S1, his lumbar 
disability must also be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 for intervertebral disc syndrome.

Diagnostic Code 5243 provides for a 10 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; and a 40 percent rating 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  38 C.F.R. § 4.71a.

An incapacitating episode is one that requires bed rest and 
treatment by a physician.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a musculoskeletal disorder include functional 
loss due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The evidence during this rating period consists of an April 
2009 VA examination of the spine.  At that study the Veteran 
described having progressive and constant low back 
discomfort, with radiating pain to the right posterior thigh 
and left buttocks region.  He denied numbness, bowel or 
bladder complaints or erectile dysfunction.  Physical 
examination revealed a wide based and shuffling gait.  The 
appellant had difficulty with going from a supine position to 
a seated position due to some incoordination of movement; 
however, there was no back pain.  He demonstrated 25 degrees 
of back extension and 60 degrees of forward flexion with 
discomfort reported throughout.  He had 20 degrees of right 
lateral bending and 25 degrees of left lateral bending with 
mild discomfort throughout.  He reported significant 
discomfort with rotation at 30 degrees bilaterally.  He also 
reported increased discomfort associated with resisted motion 
in each plane of movement.  Three repetitions were performed.  
There was no incoordination of movement, lack of endurance or 
fatigability.  The examiner opined that it would be 
speculative to report any range of motion or functional 
deficit created by repetition or flare-up.  The Veteran had 
normal lower extremity deep tendon reflexes.  There was no 
focal weakness, and negative straight leg raising was 
negative.  The examiner found no neurologic manifestations of 
either the lumbar strain or the intervertebral disc disorder.  
There were no lower extremity focal sensory deficits.  The 
diagnosis was lumbar strain with degenerative disc disease at 
L5-S1.  

In light of the competent evidence of record, the Veteran's 
service-connected lumbar spine disability does not warrant a 
rating in excess of 20 percent from February 26, 2008.  
Findings from the April 2009 VA examination do not reveal any 
evidence of ankylosis, and thoracolumbar flexion was to 60 
degrees.  Thus, thoracolumbar flexion was greater than 30 
degrees.  Hence, the criteria for a 40 percent rating under 
the general rating criteria for diseases and injuries of the 
spine have not been met.

Looking at whether rating the Veteran's low back disability 
under the criteria for intervertebral disc syndrome would 
further benefit the Veteran, the evidence of record does not 
contain any evidence of incapacitating episodes that required 
documented physician prescribed bed rest.  As such, the 
criteria for an increased rating have not been met.

The rating formula specifies that any associated objective 
neurologic abnormalities including, but not limited to, bowel 
or bladder impairment, are to be rated separately from 
orthopedic manifestations, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note 
(1) (2009).  VA examination in April 2009 found no objective 
evidence of neurologic abnormalities.  The Veteran 
specifically denied any bowel or bladder problems. 

In considering the DeLuca holding, the evidence of record 
preponderates against finding that the Veteran has pain, 
fatigability, incoordination, and other such symptoms that 
are beyond that contemplated by the initial 20 percent 
evaluation.  More importantly, the provisions of the general 
rating schedule for spinal disorders are controlling whether 
or not there are symptoms of pain, and irrespective whether 
the pain radiates.  38 C.F.R. § 4.71a.

Finally, there is no objective evidence that the Veteran's 
service-connected lumbar spine disability markedly interferes 
with his ability to work; nor is there any indication that it 
has required frequent periods of hospitalization for the 
treatment.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

From February 26, 2008, an initial rating in excess of 20 
percent for chronic lumbar strain with degenerative disc 
disease at L5-S1 is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


